NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FIDEL CRUZ FLETES,                              No.    20-70671

                Petitioner,                     Agency No. A098-598-530

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                                Immigration Judge

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Fidel Cruz Fletes, a native and citizen of Honduras, petitions for review of

an immigration judge’s (“IJ”) determination under 8 C.F.R. § 1208.31(a) that he

did not have a reasonable fear of persecution or torture in Honduras and is thus not

entitled to relief from his reinstated removal order. Our jurisdiction is governed by

8 U.S.C. § 1252. We review an IJ’s negative reasonable fear determination for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence. Andrade-Garcia v. Lynch, 828 F.3d 829, 833 (9th Cir. 2016).

We dismiss in part and deny in part the petition for review.

      To the extent Cruz Fletes raises an imputed political opinion claim, we lack

jurisdiction to consider it. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004) (court lacks jurisdiction to consider claims not raised below).

      Substantial evidence supports the IJ’s determination that Cruz Fletes failed

to demonstrate a reasonable possibility of persecution in Honduras on account of a

protected ground. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (in

order to demonstrate membership in a particular group, “[t]he applicant must

‘establish that the group is (1) composed of members who share a common

immutable characteristic, (2) defined with particularity, and (3) socially distinct

within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227,

237 (BIA 2014))); see also Ramirez-Munoz v. Lynch, 816 F.3d 1226, 1229 (9th

Cir. 2016) (imputed wealthy returnee social group not cognizable); Delgado-Ortiz

v. Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010) (returnee-based social group not

cognizable).

      Substantial evidence also supports the IJ’s determination that Cruz Fletes

failed to demonstrate a reasonable possibility of torture by or with the consent of

the government if returned to Honduras. See Andrade-Garcia, 828 F.3d at 836-37

(no reasonable possibility of torture with state action).


                                           2                                    20-70671
      We reject as unsupported by the record Cruz Fletes’ contention that the IJ

violated his right to due process.

      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal (Docket Entry No. 2) and supplemental

motion for a stay of removal (Docket Entry No. 8) are otherwise denied.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                        3                                    20-70671